Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Roy Franklin Echols, Jr., appeals the district court’s order dismissing, as time-barred, his action brought pursuant to the Federal Employers’ Liability Act (FELA), 45 U.S.C. §§ 51 to 60 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Echols v. CSX Transp., Inc., No. 3:16-cv-00294-REP-RCY, 2017 WL 2569734 (E.D. Va. June 13, 2017). We grant Echols’ motion for leave to proceed in forma pauperis * but deny his motions for appointment of counsel and to compel production of documents. We dispense, with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED   Appellant's in forma pauperis status is conditioned on payment of the filing fee in installments under the Prison Litigation Reform Act, in accordance with the court's order of July 18, 2017.